Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed Mrach 14, 2022 has been entered and made of record. Claims 1, 3-4, and 8 have been amended; and claim 2 has been cancelled. Claims 1, and 3-8 are pending in this application.

Response to Arguments
Applicant’s arguments, see filed March 14, 2022, with respect to claims 1, 3-8 have been fully considered and are persuasive., based applicant’s arguments that the amended claims 1 and 8 “tracking the three-dimensional coordinates of the ball but NOT tracking the three-dimensional coordinates of the players” is more suitable for analyzing the real sport games than Sasaki.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d) (1) and MPEP 608.01(o). Correction of the following is required:
The specification is objected to because of lacking support for the limitation: “wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three- dimensional position of the moving object”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 recite the limitation: “wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three- dimensional position of the moving object”
For the purpose of prior art consideration, the claims in question will be construed as best understood.
Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a detection region setter that sets, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.

The relevant prior art of record, Yoshikawa et al, (JP 2006-012012), discloses ball game image analysis apparatus comprising: an image receptor configured to receive a plurality of moving image frames of the ball game captured by an imaging device, (see at least: Par. 0018, 0028, “see the non-final action for more details”); a trajectory calculator configured to calculate a trajectory of a moving body for the ball game by using the plurality of moving image frames, (see at least: Par. 0005 and 0021, “see the non-final action for more details”); an action determiner configured to determine whether an action is taken for the moving body by a player of the ball game on a basis of a change of the trajectory of the moving body, (see at least: Par. 0018, “see the non-final action for more details”); and an action frame selector configured to select, as an action frame, a moving image frame of a timing when the action is taken from among the plurality of moving image frames, when the action is taken, (see at least: Par. 0016, “see the non-final action for more details”); and  an actor recognizer configured to recognize, from the action frame, a player who has performed the action, (see at least: Par. 0012, and 0014, “see the non-final action for more details”). Yoshikawa further discloses the actor recognizer, which recognizes the player who has performed the action from the action frame, (Yoshikawa, see at least: Par. 0012, and 0014, “see the non-final action for more details—claim 2”). However, while disclosing the actor recognizer for recognizing the player who has performed the action from the action frame; Yoshikawa fails to teach or suggest, either alone or in combination with the other cited references, a detection region setter that sets, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.

A further prior art of record, Sasaki (US-PGPUB 2017/0132470) discloses the actor region in the action frame, (Sasaki, see at least: Fig. 1, and Par. 0042, the start position 6 region of the trajectory 5a as shown in Fig. 1 corresponds to the actor region in the action frame); a detection region setter configured to set, for the action frame, a detection region corresponding to a three-dimensional position of the moving body, (Sasaki, see at least: Figs. 1, 7, and Par. 0039-0040, setting partial region 10a through which only the ball, shot by a player, passes, in an image frame 10, detecting the ball in the partial region 10a, and calculating the three-dimensional coordinates of the ball 5 on the principle);  and a player detector configured to detect, from the detection region, an actor region in which the player who has performed the action is captured, (Sasaki, see at least: Par. 0043, the image processing device identifies a player 7 who is present at the three-dimensional coordinates of the ball 5). However, while disclosing the setting for the action frame, a detection region corresponding to a three-dimensional position of the moving body; Sasaki fails to teach or suggest, either alone or in combination with the other cited references, setting, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in condition for allowance, for at least similar reasons, as stated above.
Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/13/2022